internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-144040-01 date december legend date amount amount this is in response to your undated letter which was post marked date and subsequent correspondence requesting permission to revoke an election made on date under sec_83 of the internal_revenue_code the information submitted is summarized below some time prior to date your employer granted you an incentive_stock_option option to purchase from your employer amount shares of your employer’s stock on or before date you decided to exercise the option and informed your employer of that decision your employer responded by providing you with a standard package of documents relating to your exercise request you represent that the package of documents included a form for making an election under sec_83 of the code with a sign here sticker adjacent to the form’s signature line you exercised the option on date the stock you received was restricted but your submission does not specify the nature of the restrictions on date you also executed the sec_83 election form contained in the package of documents you received from your employer your election under sec_83 of the code resulted in an adjustment under sec_56 to your alternative_minimum_taxable_income as defined in sec_55 the amount of the adjustment was amount you represent that you signed the sec_83 election form because you thought its execution was necessary to effect the exercise of the option you further represent that you were wholly ignorant of the purpose and possible tax implications of making a sec_83 election when you signed the election form plr-144040-01 sec_1_83-2 of the income_tax regulations provides that a sec_83 election can only be revoked with the consent of the commissioner and that such consent will be granted only in the case where the transferee is under a mistake of fact as to the underlying transaction a mistake of fact as to the value or decline in the value of the property with respect to which an election under sec_83 has been made or a failure to perform an act contemplated at the time of transfer of such property does not constitute a mistake of fact a mistake of fact is an unconscious ignorance of a fact past or present material to a transaction and it exists where a person understands the facts to be other than they actually are the mistake must concern a fact which forms the very basis of the transaction the term mistake of fact does not include an erroneous belief concerning a collateral matter which does not relate to the essence of the underlying transaction see 17a am jur 2d contracts sec_213 17a c j s contracts sec_147 williston on contracts sections and 3rd ed supp a mistake of law by contrast is an incorrect exercise of judgment based on the facts as they are a situation resulting from ignorance of the law is not a mistake of fact see 17a c j s contracts sec_150 there is a mistake of law where a person has knowledge of the facts and reaches an erroneous conclusion as to their legal consequences the question presented by your request is whether your ignorance of the law regarding sec_83 of the code amounts to a mistake of fact as to the underlying transaction or whether such ignorance concerns a collateral matter that does not relate to the essence of that transaction your ruling_request asserts that your ignorance of the effects of an election under sec_83 of the code constitutes a per se mistake of fact and that the nature of your mistake formed the basis of the transaction the mistake of fact contemplated by sec_1_83-2 of the regulations is narrow in scope once a sec_83 election is made consent will be granted to revoke that election only where there is a mistake of fact as to the underlying transaction the transaction lying beneath your sec_83 election was the transaction whereby you acquired the restricted_stock your exercise of the sec_83 election was not a part of that basic transaction rather it related only to the taxability of the stock transferred the tax consequences of your stock acquisition do not concern the underlying transaction they are collateral matters from your submission it appears that you understood all of the material elements of the underlying transaction that is you knew you would have to pay for the stock and you knew that the stock would be subject_to restrictions your failure to inquire whether making an election under sec_83 of the code was optional and to apprize yourself of the implications of making such an election are not grounds for relief under sec_1_83-2 of the regulations plr-144040-01 it should be noted that mere oversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences of making an election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code 55_tc_468 accordingly based upon the information provided we conclude that consent to revoke your election under sec_83 of the code cannot be granted this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent sincerely robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
